Per Curiam.
Defendant appeals as of right from denial of his motion to set aside his plea of guilty after sentence. By such plea, he was convicted and sentenced for the offense of breaking and entering a building, not an occupied dwelling, to commit larceny.* His appointed counsel, Douglas R. Welch, has performed his appellate function to the fullest extent possible, but this maximum effort is to no avail in view of the record of taking the plea and the record of sentence. These records demonstrate an exemplary performance by a trial judge in taking and accepting a plea of guilty in conformity with GCR 1963, 785.3(1) and in passing sentence in con*167formity with. GCR 1963, 785.3(2) and CL 1948, § 768.35 (Stat Ann 1954 Rev § 28.1058). They obviate discussion of defendant’s present contention that denial of his motion was erroneous because at the time of his plea he believed his prior confession rendered him defenseless.
Affirmed.
Holbrook, P. J., and Quinn and McIntyre, JJ., concurred.

 CL 1948, § 750.110, as amended by PA 1964, No 133 (Stat Ann 1968 Cum Sapp § 28.305).